PER CURIAM.
This matter is before the court on appeal from a summary judgment in favor of the defendant in a personal injury action.
The principal question before the court was the ownership of the defendant’s vehicle. The burden was on the defendant-movant and, although the testimony of the defendant was not corroborated, there was nothing before the court that would present a genuine issue of material fact. Accordingly, the court properly granted the defendant’s motion for summary judgment.
Affirmed.
SHANNON, Acting C. J., and WHITE and ANDREWS, JJ., concur.